Citation Nr: 1021238	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In January 2009, the Board 
remanded the claim for additional development.

The Board recognizes that, while the RO framed the issue on 
appeal as entitlement to service connection for PTSD, a 
review of the record indicates that the Veteran has also been 
diagnosed with depression.  Claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities that are reasonably raised by the 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board finds that the Veteran's claim is most 
appropriately characterized as reflected on the title page of 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for service connection for a psychiatric 
disability, to include PTSD and depression.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Here, the record shows that the Veteran had overseas service 
in Grenada, South Korea, Saudi Arabia, and Kuwait.  His 
military occupational specialties and assignments are listed 
as canvas repairman, fabric and leather repairman, squad 
leader, maintenance analyst, and assistant platoon sergeant.  
Additionally, the Veteran's service personnel records show 
that he was awarded decorations consistent with service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, but not necessarily indicative of combat.  
Accordingly, the Veteran's stressors must be confirmed by 
official service records or other credible supporting 
evidence in order to warrant service connection for PTSD.  
38 C.F.R. § 3.304(f) (2009).

While the Veteran's service medical records are negative for 
any complaints or clinical findings of psychiatric problems, 
post-service medical records show that he has been diagnosed 
with chronic PTSD and major depression.  Moreover, the 
Veteran's private treating physician has related his current 
psychiatric disorders to multiple stressors that reportedly 
incurred at different periods throughout his long military 
career.  

The Veteran's alleged in-service stressors include exposure 
to hostile fire and numerous dead bodies in November and 
December 1983, when he served in the Army's 259th Field 
Service Company and reportedly took part in Operation 
"Urgent Fury" in Grenada.   He also claims to have 
experienced additional in-service stressors in February 1991, 
when he reportedly traveled into a theater of combat 
operations that included portions of a road leading from 
Mutlaa, Kuwait, to Basra, Iraq, which was dubbed the 
"Highway of Death."  There, the Veteran allegedly witnessed 
the incinerated remains of Iraqi soldiers and miles of 
burned, smashed, and shattered vehicles.  He now claims the 
experience traumatized him.

In support of his alleged Persian Gulf War stressors, the 
Veteran submitted written statements from two of his long-
term friends who reportedly served with him as part of a 
convoy from Kuwait to Baghdad in February 1991.  In those 
statements, dated in April 2005, the friends indicated that 
they had joined the Veteran in witnessing burning bodies and 
vehicles, which emitted an "awful smell," and added that 
they would never forget the experience.  More recently, in 
May 2009, the Veteran submitted copies of service personnel 
records showing that from October 15, 1990, to April 18, 
1991, he deployed with the 101st Airborne Division in support 
of Operation Desert Shield and Operation Desert Storm.  
Additionally, those records show that the Veteran's commander 
in the 2nd Material Management Center recommended him for a 
citation for meritorious achievement for serving as the non-
commissioned officer in charge (NCOIC) of providing 
maintenance expertise for the 101st Airborne's tank and 
automotive mobile maintenance team (MMT) in the theater of 
combat operations during Operation Desert Storm.

Pursuant to the Board's January 2009 remand, the RO attempted 
to verify the Veteran's claimed stressors through the United 
States Army and Joint Services Records Research Center 
(JSRRC).  However, in a July 2009 written statement, JSSRC 
indicated that it was unable to locate any records showing 
the Veteran's specific unit records from the 259th Field 
Service Company in Grenada.  Additionally, while JSSRC 
indicated that Army historical records were available that 
showed the 259th Field Service Company had been deployed to 
Grenada during Operation Urgent Fury, those records did not 
document any specific combat-related incidents.  JSSRC also 
indicated that it was unable to confirm that the unit in 
which the Veteran had served in Saudi Arabia and Kuwait (2nd 
Material Management Center) had deployed on or near the 
"Highway of Death" or had been otherwise involved in any 
combat operations during the First Gulf War.  Thereafter, the 
RO issued formal findings that none of the Veteran's claimed 
in-service stressors arising from Operation Urgent Fury in 
Grenada or on the Highway of Death during the First Gulf War 
were capable of verification.  

The Veteran has submitted service personnel records showing 
that, during his period of service with 2nd Material 
Management Center, he was deployed as the NCOIC in support of 
the 101st Airborne Division's tank and automotive MMT during 
Operation Desert Storm.  There is no indication that the RO 
has reviewed these newly received service personnel records 
and no waiver of initial review has been obtained.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).  The Board cannot consider that 
additional evidence without first remanding the case to the 
agency of original jurisdiction for initial consideration or 
obtaining the Veteran's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, to ensure VA has met its duty to assist 
and to fully comply with due process requirements, the Board 
finds that on remand the issue on appeal should be reviewed 
with consideration of those service personnel records and any 
other evidence received since the issuance of the April 2010 
supplemental statement of the case.

Additionally, while cognizant of the RO's unsuccessful 
attempts to verify the Veteran's claimed stressors, the Board 
finds that additional verification efforts are warranted.  
The new evidence submitted by the Veteran shows he was 
deployed as NCOIC with the 101st Airborne Division tank and 
automotive MMT from October 15, 1990, to April 18, 1991.  
Thus, while JSSRC found that the Veteran's assigned unit (2nd 
Material Management Center) did not travel on or near the 
Highway of Death and was not otherwise involved in combat 
operations during the Gulf War, it also needed to determine 
whether the 101st Airborne Division tank and automotive MMT 
was on or near the Highway of Death during the period in 
which the Veteran was traveling with that unit.  Such a 
finding has not yet been made.  Accordingly, the Board finds 
that, on remand, the RO should forward the Veteran's service 
personnel records showing his involvement with 101st Airborne 
Division tank and automotive MMT from October 15, 1990, to 
April 18, 1991, and the other evidence of record pertaining 
to his alleged experiences on the Highway of Death, to JSSRC 
and request it attempt to verify those claimed stressors.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) perform searches of all 
available and appropriate records, 
including unit histories for the Army's 
101st Airborne Division from October 
15, 1990, to April 18, 1991, in an 
effort to verify the Veteran's alleged 
in-service stressors during the Persian 
Gulf War (witnessing charred remains of 
Iraqi soldiers and miles of burned, 
smashed, and shattered vehicles on the 
"Highway of Death" leading from 
Mutlaa, Kuwait, to Basra, Iraq, in 
February 1991).  If any stressor is not 
capable of corroboration, the Veteran 
should be informed.

2.  Then, after reviewing all evidence 
in the claims folder, including the 
newly received service personnel 
records, readjudicate the issue on 
appeal.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

